Case 1:21-cv-10270-NMG Document 7 Filed 06/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JESSICA DUBUISSON,
Plaintiff,
Civil Action No.
Vv. 21-cv-10270-NMG
BOSTON MEDICAL CENTER, et al.,
Defendants.

et eee eee ete ee et

 

ORDER
GORTON, J.

On February 18, 2021, pro se litigant Jessica Dubuisson
filed a medical malpractice complaint three Massachusetts
hospitals and an Application to Proceed in District Court
Without Prepaying Fees or Costs (“Application”) (also referred
to as a motion for leave to proceed in forma pauperis).

On April 30, 2021, the Court entered an order (Docket No.
5) denying the motion for leave to proceed in forma pauperis
without prejudice because Dubuisson had not responded to all the
questions in the Application. The Court ordered Dubuisson to
pay the filing fee or file a renewed motion for leave to proceed
in forma pauperis. The Court warned Dubuisson that failure to
comply with the order within thirty-five (35) days would result

in the dismissal of the action without prejudice.
Case 1:21-cv-10270-NMG Document 7 Filed 06/17/21 Page 2 of 2

The deadline for Dubuisson’s compliance with the April 30,
2021 order has passed without any response from the plaintiff.?
Accordingly, the Court orders that this action be DISMISSED
without prejudice for failure to pay the filing fee.

So ordered.

Vt Wf LCs

Nathaniel M. Gorton
United States District Judge

Dated: 06/11/ 202 |

 

1 The copy of the April 30, 2021 order that the Clerk mailed to
Dubuisson was returned as undeliverable. (Docket Entry No. 6).
Because Dubuisson has not provided an updated address, service
on her at the address of record is deemed sufficient. See Local
Rule 83.5.5(h) (D. Mass.) (“Any notice sent by the clerk or any
party to a pro se party shall be deemed delivered and properly
served if sent to the most recent address or e-mail address

provided by the pro se party.”).
